Citation Nr: 0936101	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
meningioma, claimed as due to exposure to hazardous 
environmental agents employed in Project Shipboard Hazard and 
Defense (SHAD) and as due to exposure to herbicides.

2.  Entitlement to service connection for emphysema, claimed 
as due to exposure to hazardous environmental agents employed 
in Project Shipboard Hazard and Defense (SHAD) and as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to August 
1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The Veteran was scheduled for a hearing before the Board in 
July 2009, but he failed to report for the hearing.


FINDINGS OF FACT

1.  The Veteran's meningioma was not manifested in service or 
for many years thereafter, and is not shown to be related to 
service or to any exposure to herbicides or hazardous 
environmental agents employed in Project SHAD.

2.  The Veteran's emphysema was not manifested in service or 
for many years thereafter, and is not shown to be related to 
service or to any exposure to herbicides or hazardous 
environmental agents employed in Project SHAD.


CONCLUSIONS OF LAW

1.  Service connection for residuals of meningioma is not 
warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Service connection for emphysema is not warranted.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Complete VCAA-compliant notice was sent in February 2005, 
March 2006,  November 2007, October 2008 and the claims were 
readjudicated in March and December 2008 supplemental 
statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issues on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  The Veteran was 
afforded a VA examination in conjunction with his claims that 
his meningioma and emphysema were due to exposure to agents 
used in Project SHAD.  Solicitation of medical opinions is 
not necessary with regard to his claims that meningioma and 
emphysema were due to herbicide exposure because (as 
discussed in detail below) meningioma and emphysema are not 
diseases associated with herbicide exposure.  See 38 C.F.R. § 
3.159(c)(4)(C); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Factual Background

The Veteran contends that his current disabilities are 
related to toxins he was exposed to as a result of his 
military service.  Specifically, records associated with the 
claims file confirm the Veteran's participation in Project 
SHAD while serving aboard the USS Okanogan from January to 
February 1965.  The Veteran alternatively alleges his 
disabilities are related to herbicide exposure, specifically 
Agent Orange.  He alleges herbicide exposure aboard the USS 
Okanogan.  Records confirm the Veteran served aboard the USS 
Okanogan during his military service.    

The Veteran's service treatment records are negative for any 
growths or tumors.  The Veteran was seen in January 1965 for 
an abrasion of his forehead and complaints of headache.  A 
November 1965 treatment record shows that the Veteran was 
seen with complaints of pleuritic type pain in the left lower 
ribs and left upper quadrant.  The impression was 
questionable pleurisy and anxiety disorder that could not be 
ruled out.  The Veteran was seen the following day and was 
found to be asymptomatic.  The examiner doubted that the 
origin of the symptoms was organic.  The discharge 
examination was negative for any complaints or findings of a 
respiratory disorder.    

Post-service medical records show that the Veteran had a 
seizure in November 2003 and that a CT scan showed a mass in 
the left temporal lobe.  The Veteran underwent an excision of 
a meningioma (benign brain tumor) in April 2004.  Pulmonary 
function tests and chest x-rays conducted in 2006 indicate 
evidence of chronic obstructive pulmonary disease.   

The Veteran underwent a VA examination in December 2005 for 
evaluation of his meningioma claim.  The examiner stated that 
based on a review of the Veteran's claims folder and the SHAD 
information, it was less likely that the meningioma was 
caused as a result of exposure to agents in the SHAD project.  
The examiner reported that a review of the SHAD data revealed 
that the only possible agent that the Veteran may have been 
exposed to was methylacetate and that no studies show that 
exposure of this agent causes brain tumors or systemic 
medical problems in animals.  It did not appear that the 
animals were investigated for brain tumors specifically.  The 
examiner also stated that a review of the literature also did 
not obviously state that exposure to methylaceteate results 
in brain tumors in humans.  If the Veteran was exposed to 
other agents in this project, there is no clear evidence that 
this would result in meningioma specifically.  The examiner 
noted that specific studies on these agents for brain tumors 
in humans have not occurred, but he felt that it was less 
likely that exposure to these agents resulted in meningioma.  
Without specific studies, however, he was unable to say with 
100 percent confidence that it was not the cause.    

The Veteran underwent a VA examination in February 2007 for 
evaluation of his emphysema claim.  The Veteran reported 
problems with shortness of breath since 2004.  The examiner 
noted that diagnostic tests conducted in June 2006 indicated 
evidence of obstructive defect with decreased diffuse 
capacity consistent with chronic obstructive pulmonary 
disease and that the most recent chest x-ray indicated 
evidence of hyperinflated lung fields, also consistent with 
emphysema or chronic obstructive pulmonary disease.  The 
diagnosis was emphysema.  The examiner noted that the Veteran 
had symptoms in history and test findings consistent with 
chronic obstructive pulmonary disease.  The examiner noted 
evidence reviewed included material from the Department of 
Defense (DoD) fact sheet as well as specific review of 
information available on the internet on methyl acetoacetate 
and a recent discussion with the Veteran's Benefits 
Administration Regional Office regarding Project SHAD in 
general.  The examiner concluded that there is no significant 
evidence that Project SHAD had caused any significant medical 
disease at this point in time and therefore, he could not 
provide an opinion as to this issue without resort to mere 
speculation.

An October 2005 decision by the Social Security 
Administration (SSA) found the Veteran disabled due to other 
disorders of the nervous system and for epilepsy.

The Veteran has submitted various literature in support of 
his claims; however, the literature did not discuss the 
Veteran's particular situation and did not link any of the 
Veteran's disabilities on appeal to his military service.

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a Veteran served for 90 days in active service, and 
tumors of the brain develop to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The Veteran contends that his meningioma (brain tumor) and 
emphysema are due to exposure to agents used in Project SHAD 
in service or to herbicide exposure.

Project SHAD was part of a larger effort called Project 112 
which was a comprehensive program initiated in 1962, by the 
DoD to protect and defend against potential chemical and 
biological warfare threats.  Project 112 tests involved tests 
conducted on land rather than aboard ships.  Project SHAD 
involved service members from the Navy and Army and may have 
involved a small number of personnel from the Marine Corps 
and Air Force.  Service members were not test subjects, but 
rather were involved in conducting the tests.  Animals were 
used in some, but not most, tests.  DoD continues to release 
declassified reports about sea- and land-based tests of 
chemical and biological materials known collectively as 
"Project 112."  VA is coordinating with DoD to obtain 
information as to the nature and availability of the tests, 
who participated, duration and agents used.

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating Veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  VHA 
Directive 2004-016 (April 15, 2004) states that DoD has 
provided VA with declassified information concerning the test 
name, date, location and ship involved; names and service 
numbers of participating Veterans; and identification of the 
exposure types. 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

When such a Veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

Residuals of Meningioma

The medical evidence establishes that the Veteran underwent 
an excision of a brain tumor in April 2004.  The evidence 
also confirms the Veteran's participation in Project SHAD 
during active duty service.  The December 2005 VA examiner, 
however, provided a summary of his review of medical 
literature related to Project SHAD which failed to show a 
relationship between the Veteran's brain tumor and exposure 
to agents in the SHAD project and in particular, exposure to 
methylacetate. The examiner ultimately concluded that it was 
less likely than not that the Veteran's exposure to agents in 
the SHAD project had any relationship to his meningioma.  The 
VA examiner based his conclusion on review of the claims 
folder and examination of the Veteran as well as a review of 
medical literature pertaining to exposure to agents in the 
SHAD project and his opinion is the only competent medical 
opinion of record.  Accordingly, the Board finds that service 
connection for meningioma on that basis of exposure to 
hazardous environmental agents in Project SHAD is not 
warranted.

The Veteran has also offered the alternate theory that his 
meningioma is due to exposure to herbicides in service.  The 
Board finds that the Veteran is not entitled to service 
connection on a presumptive basis because meningioma is not a 
disease associated with herbicide exposure under 38 C.F.R. §§ 
3.307, 3.309, and no competent evidence attributes his 
meningioma to herbicide exposure.  Thus, the Board does not 
reach the question of whether the Veteran was exposed to 
Agent Orange in service.

Additionally, the Veteran's service treatment records are 
negative for relevant complaints, symptoms, findings or 
diagnoses of brain tumor.  The Veteran was seen on one 
occasion during service with complaints of headaches in 
conjunction with an abrasion to his forehead.  Therefore, 
there is no indication that the Veteran's meningioma was 
incurred in or aggravated by service.  There are no medical 
opinions linking the Veteran's meningioma to service.  
Service connection for meningioma on a direct basis is not 
warranted.  The evidence of record provides that the onset of 
the Veteran's meningioma (brain tumor) was man years after 
service. Therefore, the Veteran is not entitled to the 
presumption that the brain tumor was incurred in service 
because it did not manifest within one year from the 
Veteran's separation from service.

Emphysema

The medical evidence of record establishes that the Veteran 
currently has emphysema.  The preponderance of the medical 
record, however, shows that the Veteran's emphysema is not 
related to any incident of service.  The February 2007 VA 
examiner could not offer an opinion as to the relationship of 
the Veteran's emphysema to exposure to agents in Project SHAD 
without resorting to mere speculation.  The examiner noted 
that he had reviewed pertinent medical and internet 
literature pertaining to exposure to agents in the SHAD 
project and engaged in a discussion with VBA about the SHAD 
project in general and he could not identify any significant 
evidence that project SHAD had caused any significant medical 
disease at this point in time.  There is no favorable medical 
opinion of record.  Accordingly, the Board finds that service 
connection for emphysema on that basis of exposure to 
hazardous environmental agents in Project SHAD is not 
warranted.

The Veteran also seeks service connection for his emphysema 
based on a theory of entitlement that this disability 
resulted from his exposure to Agent Orange in Vietnam.  The 
Veteran is not entitled to service connection on a 
presumptive basis because emphysema is not a disease 
associated with herbicide exposure under 38 C.F.R. §§ 3.307, 
3.309, and no competent evidence has attributed the veteran's 
respiratory disability to herbicide exposure. 

Additionally, the Veteran has specifically referenced a 
November 1965 service treatment record showing that he had 
questionable pleurisy as a basis for service connection for 
his emphysema.  The Board notes that the examiner at that 
time had specifically noted that pleurisy was questionable 
based on the Veteran's symptoms.  A treatment note the 
following day clearly indicated that the Veteran was 
asymptomatic and the examiner doubted that the origin of the 
symptoms were organic.  The evidence does not indicate that 
the Veteran's emphysema was incurred in or aggravated by 
service.  There are no medical opinions linking the Veteran's 
emphysema to service.  The evidence of record provides that 
the onset of the Veteran's emphysema was several years after 
service.  The Veteran first reported breathing problems in 
2004 and was not diagnosed as having emphysema until 2006, 
which is well over 35 years after his discharge from active 
duty.  Such long intervals of time between service separation 
and the earliest documentation of the diseases are, of 
themselves, factors weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Accordingly, service connection for emphysema on a 
direct incurrence basis is not warranted. 

Conclusion

The only evidence supporting the Veteran's claims of service 
connection is his written statements.  As a layperson, 
however, without the appropriate medical training and 
expertise, the Veteran simply is not competent to render a 
probative opinion on a medical matter, to include a 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, after consideration of all the evidence, the Board 
concludes that the claims of service connection for 
meningioma and emphysema must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in this appeal.


ORDER

Service connection for residuals of meningioma is denied.

Service connection for emphysema is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


